 306DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Westgate Corporation and Public Service,Produc-tion & Maintenance Employees'Local Union No.1057,affiliated with Laborers'International Unionof North America,AFL-CIO. Case 23-CA-4085April 13, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn February 7, 1972, Trial Examiner David S.Davidson issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatthe Respondent, The Westgate Corporation, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's recommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID S.DAVIDSON, Trial Examiner:Pursuant to a chargefiled on August 30,1971, byPublic Service,Production &Maintenance Employees'Local Union No. 1057,affiliatedwith Laborers'InternationalUnion of NorthAmerica,AFL-CIO,hereinafter referred to as the Union,a complaintissued on October 20,1971. The complaint alleges that Re-spondent has refused to bargain with the Union as the rep-resentative of its employees engaged in the performance ofthe Base HousingAdministrationcontractat the LaredoAir ForceBase,hereinafter referred to as the Laredo AFBor the Base,by engagingin dilatoryand evasivetactics, byrefusing to meet and bargain face to face with the Union,by repudiating agreements previously reached,by refusingto designate anyone to deal with the Union as Respondent'sbargaining representative in Laredo,and by refusing to fur-nish books and records to support its positionof inabilitytopayincreases in wage rates,thereby violating Section8(a)(5) and(1) of the Act. In its answer Respondent deniesthe commission of any unfair labor practices.A hearing was held before me in Laredo,Texas, on No-vember 15,At theconclusion of the hearing oral argu-ment was waived and the parties were given leave to filebriefs which have been received from the General Counseland Respondent.Upon the entire record in this case, I make the following:FINDINGS ANDCONCLUSIONSITHE BUSINESSOF RESPONDENTRespondent is a service contractor, with its principal of-fice and place of business located in Oakland, California,and is engaged in the business of providing services forvarious United States military installations, one of which isthe Laredo AFB at Laredo, Texas. At the Laredo AFBRespondent has a contract known as the Base HousingAdministration contract which runs from April 1, 1971, toMarch 31, 1972. From April 1, 1971, to the time of thehearing Respondent employed an average of 17 employees40 hours a week pursuant to its contract for which it wasreimbursed by the Department of Defense at the rate of$3.41 per man-hour for services supplied and had thus re-ceived revenue of approximately $74,000. I find that theEmployer is engaged in commerce within the meaning ofthe Act, and that it will effectuate the policies of the Act toassert jurisdiction herein.'ItTHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofthe Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Introduction and Background FactsThis case is a sequel toEmerald Maintenance, Inc.,188NLRB No. 139, in which a petition for review of the Board'sOrder is pending in the United States Court of Appeals forthe Fifth Circuit. That case involved the previous holder ofthe BaseHousing Administration contract at the LaredoAFB and sets forth background facts, repeated to someextent in the hearing before me, showing the history ofrepresentation of service contractors at the Laredo AFBand the history of theBaseHousing Administration con-tract.At the Laredo AFB the Department of Defense contractswith independent private contractors for the performanceof certainessentialservices.Contracts are customarilyawarded for 1-year periods beginning on April 1 of eachyear. In 1965 Defense Contractors, Inc., held a single con-tract for the performance of six basic services, and the Un-ion was certified as the representative of the employees ofDefense Contractors.Sometimeafter the certification, thecontractor defaulted, and for the remainder of the term ofthe contract the employees worked as temporary civilservice employees. Thereafter separate bids were solicitedfor each of the six basic services and separate contracts wereawarded each year. There has been considerable turnoveramong the contractors holding these contracts from year toyear. However, as the identity of the contractors changed,the Union continued to represent the employees employedpursuant to the various contracts and to enter into collec-tive-bargainingagreementswith the successor contractorsuntil April 1, 1970, when Emerald Maintenance Company1Ready Mixed Concrete & Materials, Inc,122 NLRB 318.196 NLRB No. 54 THE WESTGATE CORPORATION307took over the base housing and road and ground mainte-nance contracts. For purposes of this proceeding it is neces-sary to consider further only the history of those twocontracts.From April 1, 1969, through March 31, 1970, prior totheir award to Emerald, the base housing contract was heldby the Bartlett Company and the road and grounds mainte-nance contract was held by Rice Cleaning Service. OnMarch 31, 1969, the Union entered into separate collective-bargaining agreements with Bartlett and Rice for their em-ployees at the Laredo AFB engaged in the performance oftheir respective contracts.Both agreements were for18-month periods and were scheduled to expire on Septem-ber 30, 1970, 6 months after the expiration of 1-year servicecontracts held by the employers.3As April 1, 1970, approached, the base housing and roadand ground maintenance contracts were againput out forbid, and new contracts to run from April 1, 1970, to March31, 1971, were awarded to Emerald Maintenance, Inc. Al-though the Union requested Emerald to recognize it and tohonor its agreements with Bartlett and Rice,Emerald re-fused to do so. Emerald hired substantially all the employ-ees who had worked for Bartlett in the performance of theBase Housing Administration contract. It also hired a num-ber of employees to perform the road and ground mainte-nance contract, a substantial majority of whom had beenemployed by Rice. Emerald provided separate supervisionfor the two groups of employees, and there was no inter-change between them. Although the agreements betweenthe Union and Rice and Bartlett called for wage increaseson April 1, 1970, Emerald did not pay those rates but con-tinued to pay the rates which had been paid under theseagreements before April 1, 1970, and were the same as thoseset forth in the Labor Department's prevailing wage deter-mination which established the minimum wages payableunder the contract.In theEmeraldcase, contrary to Emerald's contention,the Board held that Emerald was a successor to Rice andBartlett, was obligated to recognize the Union as the bar-gaining representative of its employees, and violated Sec-tion 8a)(5) and (1) of the Act by its refusal to bargain withthe Union. The Board, however, rejected the further conten-tion of the General Counsel in that case that Emerald wasobligated to give effect to the preexisting agreements withBartlett and Rice because of the circumstances surroundingthe bidding and award of the service contracts involved.4The instant case arose after Respondent bid for and wasawarded theBaseHousing Administration contract for theperiod from April 1, 1971-, through March 31, 1972.5All of the testimony at the hearing came from a singlewitness, UnionBusinessRepresentative David Jacobs, andthe findings below are based on his credited testimony.B. Events in the Spring and Summer of 19711.The March31 conversation betweenJacobs and Van ElkOn March 31, 1971,6 the daybefore Respondent was tostartwork pursuant to its contract, Jacobs learned thatRespondents Regional Manager Van Elk was in Laredoand arranged to meet with him. Jacobs introduced himselfas business manager of the Union and asked Van Elk if hewas aware that the Union represented Respondent's basehousing employees. Van Elk told Jacobs that he was notaware that the employees were represented. Jacobs told VanElk that the Union had an agreement for the basehousingemployees which had not been honored by Emerald andwas in proceedings before the NLRB 7 Jacobs told Van Elkthat the agreement called for wage differential of 30 centsan hour above the amount set forth in the wage determina-tion which accompanied the bids for the base housing con-tract to which Respondent had responded. Jacobs also toldVan Elk that it was probably a different situation for himif he did not know of the prior agreement, that the Unionwould be willing to sit down and work out any differenceswith him, but that the Union felt that the wages set forth inthe agreement should be paid since it had been 2 or 3 yearssince the employees had received any wage increases. VanElk said that-he had not bid on the basis of the increases setforth in the agreement and that in any negotiations theUnion should take into consideration national policy tohold wages down. Van Elk told Jacobs that he would behappy to bargain with the Union but that Respondent hada nationalagreementwith the National Maritime Unionwhich might apply to the base housing employees. Jacobsreplied that the employees had chosen to be represented bythe Union and that he doubted that the NMU agreementapplied. Van Elk said he would check with the NMU andhis attorney to see what effect, if any, the NMU agreementhad and whether Respondent would be considered a succes-sor to Emerald. Jacobs asked if they could meet the next dayand discuss an agreement, but Van Elk said that he had toleave Laredo on the next day and would not be back for 30dayys. Jacobs agreed to wait 30 days.Durin their conversation, Jacobs also mentioned thatthe list of employees who were to report to work for West-gate on the next day did not include the names of threeemployees who had been working for Emerald on the basehousing contract. Jacobs said that the Union considered itimproper for Respondent to drop these employees withoutany consideration for their seniority or capabilities. Van Elktold Jacobs that he had just arrived in Laredo a day or twoearlier, that he would look into it on the following day, andthat he would contact Jacobs after investigating his com-plaint.2.The beginning of Respondent's operations at the BaseOn the nextday, April 1,Van Elk telephoned Jacobs andtold him that two of the three employees would be retained,that the manager had raised some objection to the retentionof the third,Mrs. Muhlenbruch,and that he would reportback as to her after further investigation.On that day,Respondent took over the performance ofthe base housing contract and employed air those who hadpreviously been employed by Emerald in the performanceof that contract,with the exception of Mrs. Muhlenbruch.2 In 1966 the Union may not have had agreements with some of thecontractors, but from 1967 through March 31, 1970, it had agreements withall the contractors at the Base3 To avoid confusion, the contracts between employers and the Depart-ment of Defense will be referred to herein as contracts, while the collective-bargainingagreementsbetween the Union and the employers will be referredto as agreements.° Emerald Maintenance, Inc, supra.5The road and ground maintenance contract was again awarded to Emer-ald forthisperiod.6 All dates which follow were in 1971 unless otherwise indicated.rThe Board's decision holding in theEmeraldcase issued on March 5,shortly before this meeting Jacobs told Van Elk that the Union's positionwas that Emerald was obligated to honor the agreement, that the Unionbelieved it was right, but that he did not know what the courts would decide 308DECISIONSOF NATIONALLABOR RELATIONS BOARD3.The April exchange of correspondenceOn April 12, Jacobs wrote a letter to Van Elk in whichhe stated:As verbally communicated to you,during our recentvisit to Lredo,Local#1057 of the Laborers'Intl.Union is the certified representative of the employeesin the bargaining unit described below.Also, as indica-ted to you previously,we wish to meet with you or yourrepresentatives for the urpose of bargaining collectivewith respect to rates ol^pay,wages,hours of work, andother conditions of employment,so that we may reacha collective bargaining agreement.This letter shouldserve as our written notice to this effect.The bargainingunit is:all service,production andmaintenanceemployeesengaged inthe performance ofyour contract at Laredo Air ForceBase,Texas, exclud-ing executives,guards,supervisorsand professionalemployeesas definedin the National LaborRelationsAct.We suggest that this meeting be held as early as possi-ble and before the end of the month of April 1971, inLaredo.Please, advise the undersigned as to your de-sires in regards to the time,date and place for thismeeting.Van Elk replied by letter of April 16 as follows:In response to your Registered letter datedApril 12,1971, please be advised that I have been in touch withour local attorney as well as Mr. Herbert Herman ofthe National Maritime Union of America,and as ofthis date I have not had an opportunity to completelyreview with them the situation at Laredo Air ForceBase. They are aware,however,of your intentions andplan to review with me their suggestions and rec-ommendationsshortly.We respect your position regarding your representationof the employees under the Housing AdministrationContract. We do not in any way wish to imply that weare not interested in reaching a collective bargainingagreement.Our prime interest and objective is to de-termine our official status as a Corporation doing busi-ness at LaredoAir ForceBase and to determinewhether or not there is a legal basis concerning thedefinition of "successor contractor"with reference tothe Lockheed Wackenhut case.We are looking forward to the NLRB ruling which willclear up the above question. We are also thoroughlyinvestigating the status of Emerald Maintenance Com-pany and its past relationship with your Local.Should you have any additional information whichmay enhance our actions, please advise me so that wemay conclude our affairs as soon as possible.4.The April 23telephone conversationOn April 23, Jacobs telephoned Van Elk at Oakland,California. Jacobs said he was unwilling to wait for deci-sionsby theBoard or the courts and that the cases did notconstitute a valid reason to delay bargaining.Jacobs askedfor a date when they could meet. Van Elk said he was busybidding and starting off contracts and would be unable tocome to Laredo until the latter part of May. Jacobs told VanElk that he understood the situation and that even thoughthe delay was unusual,ifRespondent was willing to giveeffect to some of the provisions of the agreement the Unionwas proposing, the Union could be more patient. Jacobsasked if Respondent would recognize the seniority provi-sion and read it to Van Elk. Van Elk asked some questionswhich Jacobs answered, and Jacobs expressed concern overhis understanding that a layoff was about to take placewithout following seniority. Van Elk said he would observethe seniorityprovisions.Jacobs then asked Van Elk if he would observe the check-off and hiring hall provisions of the proposal and read themto Van Elk. Van Elk said he would be glad to deduct duesbut raised some questions as to the hiring hall provision. Heasked if the Union would hire for Respondent, Jacobs re-plied that the Union merely referred employees and had 24hours within which to do so. Van Elk said he would go alongwith it provided that the Respondent could hire from othersources when the Union was unable to furnish applicantsand that Respondent could send applicants to register at thehiring hall and request them by name. Jacobs also asked ifRespondent would contribute to the Union's health andwelfare plan trust fund, stating_ that it would be toRespondent's advantage to do so. an Elk said Respondentwould contribute to the trust fund. Jacobs told Van Elk hewould send him checkoff authorization cards and authori-zations for those employees who wanted their health andwelfare contributions sent directly to the Union.They then discussed the time and place of their nextmeeting.Jacobs offered to meet in a more centrally locatedcity if that would help Van Elk and if Van Elk would givehim a week's notice in advance. Van Elk said he was plan-ning to come to the area sometime in July. Jacobs said hewould expect notice from Van Elk as soon as possible andthat it was incumbent on both of them to reach agreementas early as possible.During their conversation, Jacobs also asked what Re-spondent was goingto do about Mrs. Muhlenbruch, whohad not yetbeen hiredby Respondent. Van Elk said hewould talk to Marek, his focal manager, and would reportback to Jacobs.At this time Van Elk also asked what other contractorson the Base were doing. Jacobs said he had one signedagreement with Webster Contractors, Inc., another contrac-tor at theBase. Jacobs told Van Elk he would send him acopy of the Webster agreement.5.The May exchange of correspondenceOn May 14, Jacobs wrote Van Elk as follows:In accordance with previous communications, I amenclosing herein the union dues deduction authoriza-tion cards for some of your employees working at Lare-do Air Force Base who wish to have their union duesdeducted from their paycheck. Also enclosed are au-thorization forms with regard to health and welfarecontributions for those who wish to have their contri-butions sent directly to the health and welfare trustfund. In both cases the authorizations should be ap-plied to the month of May.Union dues are $6.00 per month and are normally de-ducted from the month's first pay period, however ifthis letter reaches your office after the payroll for thatpay period has been prepared, the deduction should bemade from the second pay period of May. Checks for THE WESTGATE CORPORATION309the remittance of union dues deducted should be madepayable tothe Laborers'Int'l.UnionLocal No. 1057,and mailed to the address shown above.we look to this as a bargaining point, as we would wantto benefit from the experience which would result fromlack of claims.With respect to health and welfare contributions, nopayroll taxes need be withheld on such amounts sincethe trust fund is an irrevocable[sic] trust and is there-fore tax exempt. The administration office of theSouthwestern Industrial Laborers' Health and WelfareTrust Fund will send you each month a prelisted billingform for the purpose of reporting each months contri-butions. The monthly check should be made payable tothe trust fund.I am enclosing two copies of a subscriberagreement(Employer becoming a party to) which re-quires your signature.Please execute and send onecopy to the trust office in Houston to the addressshown in the heading of the document. The trust officewill be sending you a copy of the entire Agreement andDeclaration of Trust.Ifmy explanations are not clear or if you have anyquestions please do not hesitate to call me collect.With respect to our request for a meeting with you forthe purpose of bargaining collectively, I reiterate thatrequest and urge you to give us your reply within thenext ten days.In your letter of April 16th, you make an inference ofa desire on your part to defer negotiations pending theoutcome of some cases which are now before theNLRB. Pending proceedings before the NLRB or thecourts, even if pertinent, do not relieve either party ofa statutory obligation to bargain.Since there is an inferenceof wilful delayand almostforty five days have elapsed since you started you [sic]contract here, I would have to interpret any furtherunreasonable delay as a refusal to bargain.During our last telephone conversation you expressedan interest in the agreement between Local 1057 andWebster Contractors,Inc. I am enclosing a copy here-in.On May 25, Van Elk replied by letter as follows:Reference is made to your letter of May 14, 1971. Ihave reviewed the contents thereof with Mr. Cunning-ham and our attorney and find there are several pointswhich prohibit our complying with your requests untilsuch time as we come to an agreement in writing whichwill be to our mutual satisfaction.Incidentally, I was surprised to see that there were onlyeight check-off authorization cards and an equal num-ber of group hospitalization authorizations. rmight beled to believe that this does not representthe majorityof employees.I hope you will understand that we cannot accept thecheck-off authorization nor the hospitalization pay-ment.As youknow,the employees at the present timehave been receiving their 12-1/2 cents/hr. in their pay-checks. This would also apply to union dues. We wouldbe happy to collect the dues for you, but prefer that wehave a signed agreement before doing so.We would like to discuss with you at a later date ourparticipation in the health and welfare trust fund, andWith respect to your request for a meeting, now thatthe biddingseason iscoming to an end, we could looktoward a meeting the latter part of July or first part ofAugust at your convenience. We would appreciate theopportunity to get our contracts off to a good startduring the first two weeks of July and request that youbear this in mind.In your letter you stated that my past actions and con-versations have been grounds for you to state that therehas been unreasonable delay and a refusal to bargainon our part. Mr. Jacobs, you know this is not true, sincewe have conferred on the telephone on several occa-sions and settled many personnel problems and issuesin your favor.Iwish to thank you for the copy of Webster Contra c-tors, Inc. contract.6.The May 28 telephone conversationOn May 28 Jacobs again telephoned Van Elk in Oakland.Jacobs charged that Van Elk had backed out of the agree-ments they had reached on April 23 and asked foran imme-diate face-to-face meeting. Vn Elk said that he was tryingto resolveissuesover the telphone, that he had bargainedwith Jacobs, that he was still tied up with bidding, and thathe could not come to Laredo until the latter part of July.Jacobs asked if Van Elk would be willing to review theproposal over the telephone. Van Elk replied that he was.Jacobs asked if Van Elk had the Webster agreement andsaid that most of the Union's proposal was the same as theWebster agreement. Van Elk said he had the Webster agree-ment before him. They then proceeded to discuss the non-economicprovisions of the proposal article by article, and ValElk agreed to them. They then discussed wages andbenefits briefly. Van Elk said he could not even afford topay the shift differential provided in the Union's proposaland that Respondent could not afford to pay more than itwas then paying. Jacobs said that Van Elk had not evenmade him an offer. Van Elk then said he would consider oroffer the Union 3 days of paid sick leave, which the Unionhad proposed. Jacobs said that was nice because it wasneeded but that his figures indicated that Respondent couldpay more than the wages contained in the prevailing wagedetermination which Respondent was then paying. Van Elkrepeated that Respondent could not pay more, and Jacobsasked Van Elk if he could substantiate his claim. Van Elksaid he would send figures to substantiate it. Jacobs toldVan Elk that Jacobs' figures showed that Respondent hadabout a $20,000 profit in the contract. Van Elk replied thatRespondent was making no more on the contract than itwould earn if it deposited its money in a savings account.Jacobs said that his figures could be incorrect and he wouldwelcome Van Elk's to consider. Van Elk mentioned thatRespondent wanted to make about an $8,000 profit on thecontract. Jacobs argued that Respondent did not invest$100,000 and that it only invested $15,000 to $20,000 for thefirst 2 months, after which it would be paid monthly. VanElk repeated that he was unable to pay more. Jacobs toldVan Elk he would send copies of the Union's proposal, andtheir conversation terminated.During this and later conversations, Jacobs proposed a2-year agreement with one wage increase of 30 cents an 310DECISIONSOF NATIONALLABOR RELATIONS BOARDhour to take effect immediately and a secondwage increaseto take effect on July 1, 1972. However, Jacobs also toldVan Elk that if a 2-year term was not satisfactory, he wouldaccept a 1-yearagreement.8Van Elk objected to a 2-yearagreement.The written proposal which Jacobs sent to VanElk following this conversation provided for a 2-year termwith the wageincreasesdescribed by Jacobs and severalother increasesin economic benefits.7.The June exchange of correspondenceOn June 2, Jacobs wrote-Van Elk:Enclosed are two copies of our proposed collective bar-gaing [sic] agreement. The proposal contains a com-pletepackagewhich includes all economic andnon-econamic[sic] issues.According to our telephone conference of May 28th,we appeared to have a tentative agreement on all issuesexcept the following:1.ArticleVI-Overtime-Sec. 3. Holiday hoursworked.2.Article XII-Wages & BenefitsSec. I.-WagesSec. 2.-Shift differentialSec. 4.-Hospitalization InsuranceSec. 5.-PensionSec. 6.-HolidaysSec. 7.-VacationsPlease call me collect as soon as you are able to reviewthe proposal. Perhaps we might be able to finalize ournegotiations over the telephone. Since I am sending thisletter by registered mail with a return receipt requested,Iwill call you upon receiving the return receipt if I havenot heard from you by that time.Also enclosed is copy of our group insurance plan pam-phlet for your information.Van Elk replied by letter of June 24. Although Van Elk'sletter refers to a June 23 telephone conversation with Ja-cobs, Jacobs was not asked about that conversation and theletter contains the only evidence as to its content. In hisJune 24 letter Van Elk stated:This letter will summarize our conversation of Wednes-day, June 23, 1971. It is my understanding that we havebeen attempting to resolve certain parts of a proposedcollective bargaining agreement which you forwardedto me for review on June 2, 1971. As you know, Mr.Jacobs, we forwarded the agreement to our attorney forhis review. I also asked Mr. Cunningham, our Presi-dent, to read it for his comments. I indicated to youthat I had not received the agreement back from ourattorney with his comments, but that I could reviewsome of the economic details with you since Mr. Cun-ningham and I have had an opportunity to discussthese points.I concluded with you that the economic factors havebeen the most importantissuesraised in our conversa-tions and that we should attempt to eliminate them asquickly as possible. In our conversation I attempted torelate to you that the economic factors of the agree-ment would destroy our operation, and concluded thatwe could not go along with your request for a wageincrease. I reviewed with you our basic payroll cost asfollows:Basic Rate ofShiftShif t$2.03Perhour:RegularDifferentialDifferentialWage Rate2.03-2.092.12Health& Welfare.125.125.125Vacation (2 Wks asmost employees arein this category).0780.0803.0815Holiday.0546.0562.0570Total2.28762.35152.3835Burden.3888.3997.4051Total2.67642.75122.7886Notwithstanding the fact that we most [sic] also pay aTruck Driver a rate of $2.42 per hour. As you know, notall of our rates are at $2.03 per hour.You indicated that you are well aware of our bid priceand the fact that we offered a 6% discount.With the above information you will conclude that ournet profit is nothing more than what we could earn ina savings account at a local bank. Obviously, you cansee that we cannot entertain a pay increase nor can weconsider an increase in shift differentials or can we payBThe agreementwith Webster, which Jacobs had sent to Van Elk, was fora 1-year terma pension,additional holiday pay, etc. Your agreementalso called for a 40 hour vacation which is definitelyirregular as we do not with [sic] to be bound to a fortyhour week.We may find ourselves employing peopleless than forty hours per week.During our conversation I hoped that I had made itclear that the Wage Determination in our opinion isfair,and that if you believe it is not, then it is not ourjob to influence the Labor Department in Washington,D.C. toraise the wages,but the responsibility of thematter lies with labor,and since your organization rep-resents labor,then we believe it is yourjob to attemptto cause the change to come about.As you know, weare bound by Government contract to provide a service THE WESTGATE CORPORATION311at a certain price. A register of wage determination andfringe benefits under the Serviceontract Act was in-cluded in the contractreflectingthe wages to be paidto our employees. These wage rates were reviewed andapproved as the wage rate for the area on October 23,1970, by Mr. Robert B. Moran. This is in regard toWage Determination No. 67-154. To the best of ourknowledge, the wage determination has not been chal-lenged by any laboring group from the Corpus Christior Laredoareas.Research by our attorney indicatesthat the Labor Department in Washington, D.C. hasnot heard of any problem regarding the wages beingpaid to clerical personnel at Laredo Air Force BaseTexas.We wish it understood that we will discuss labor prob-lems with the representative of the people, and, as youindicated, you To represent the people at Laredo AirForceBase,and we will work with your organization.I agreed to have Mr. Marek let you know whom we hireso that you may have the opportunity of talking withthem. I do wish it understood that we shall use thecriteria of ability and experience ahead of seniority inour selection process.I hope the above summarizes adequately our conversa-tion.8.The July 13 telephone conversationOn July 13 Jacobs again contacted Van Elk in Oaklandby telephone.Jacobs told Van Elk that the figures he hadsent were not substantive enough and that in any event VanElk's figures reflected a $20,000 profit and did nothing tocontradict Jacobs'estimates.Van-Elk said that the informa-tion in the letter was all that he could furnish,that Jacobs'estimates were wrong,that there was not a $20,000 profit inthe contract,and that Respondent could not afford to paymore.Jacobs asked Van Elk what he couldppay and askedfor an offer.Van Elk said he would offer a 0-cent hourlyincrease based on the fact that he had learned that Emeraldhad offered a 10-cent increase in negotiations.Van Elk saidthat he would follow suit but that he could not offer anymore than Emerald could.Jacobs accused Van Elk of bar-gaining in bad faith and said that they needed face-to-facebargaining to reach an agreement.Van Elk said he didn'thave to come to Laredo to bargain with the Union.Jacobssaid that the Union was entitled to a meeting and that theoffer of 10 cents was not adequate.Van Elk said that hecould not afford to pay more.Jacobs asked to seeRespondent's books and said that Respondent was pleadinginability to pay and that he had a right to see the books. VanElk replied that the figures he had sent to Jacobs were allthat he could show him.Van Elk asked Jacobs if he would take Respondent'swage offer to the union members.Jacobs replied that he wasauthorized to bargain,that he would take it to the membersif he deemed it appropriate,and that he was rejecting theoffer.9.The August exchanges of correspondenceOn August 17 Jacobs sent a night letter to Van Elk asfollows:You have engaged in bargaining which is dilatory andunsatisfactory and we are no longer willing to go alongwith this kind of bargaining. We now need purposefulbargaining here in Laredo.We are entitled to face toface bargaining which you have denied us for over fourmonths.In order to resolve our differences towardsreaching a collective bargaining agreement we are re-questinga meeting with you on August the 25th, 1971,at 2:00 PM in room number 201 of the Sames MooreBuilding located at the comer of Salinas Ave. and Ma-tamoros St. in Laredo,Texas.Please advise me as to your availability for the meetingrequestedas soon aspossible.On August 19, Jacobs received a telegraphic reply fromVan Elk as follows:BECAUSE OF WAGE AND PRICEFREEZE IMPOSES [SICI BY RECENTPRESIDENTIALACTION, WE PLAN TO COOPERATE TO THE FULL EX-TEND (SIC] AND MEANING OF THEPRESIDENTS REQUEST.THERE-FORE, FURTHERBARGAINING CAN ONLY WASTE TIME.AS SOON ASFREEZE IS LIFTEDWE CAN THEN PLAN TO CONTINUEBARGAIN-ING SUGGEST YOU CANCEL MEETING SET FOR AUGUST25, IN THEBESTINTERESTS OF THE UNITED STATES SINCERELYJacobs replied by telegram of August 23:WAGE AND PRICE FREEZE DOES NOT FREEZE CCLLECTIVE BAR-GAINING AUG 25TH MEETING STILL ON.On August 25, Respondent's President Cunninghamwrote to Jacobs:Your telegram dated August 23, 1971, 10:04 a.m. wasreceived today in our P.O. Box. For your informationand for the record no attempt was made by WesternUnion to telephonethemessageto us. Also, for therecord, our office has been staffed and is staffed 24hours per day.Regarding your statement that wage and price freezedoes not freeze collective bargaining is like saying "Itis raining, but it isn't wet." As you know, we have beenbargaining with you for sometime via telephone asagreed and we have resolvedalmost all issuespertain-ing to the collective bargaining agreement submittedby you to us for review. All issues except those whichare economic in nature have been and could be agreedupon. Wage rates is the item which is of most concern.We presented you on June 12th an offer for 10 cent perhour effective August 1, 1971. You stated you thoughtthis offer was not enough, but did say you would takethis offer to the people. Did you? What happened?For the record, we will bargain with you. However,under the current wage and price freeze situation, webelieve you should exercise restraint.On August 30, Jacobs filed the charge in this case.C. The October Meetings Between Jacobs and MarekOn October 6, Jacobs and Union Steward Bazan met withMarek, the project manager for Respondent at the LaredoAFB. Jacobs asked Marek if he was authorized to bargain.Marek replied that he was assigned to represent Respondentwith full authority. Jacobs asked if Marek had authority oneconomic issues and what his instructions were. Marek toldJacobs that he had been told to handle it as if it was his ownmoney that he was spending and had full authority.Marek told Jacobs he wanted to review the noneconomicitems in the agreement. Jacobs asked Marek if he had a copyof the union proposal. Marek said he did not. Jacobs said 312DECISIONSOF NATIONAL LABOR RELATIONS BOARDhe had sent copies to Respondent in Oakland and asked ifRespondent had sent Marek one. Marek said it had not.Jacobs showed his copy of the proposal to Marek and toldhim that Van Elk and Cunningham had agreed on the non-economic issues but that he had no objection to reviewingthem and would consider any problems Marek might havewith them.They then proceeded to review the noneconomicprovisions of the proposal.Marek objected to the checkoffprovision. Jacobs said Van Elk had agreed to it and aftersome discussion Marek agreed.Marek objected to one para-graph of the hiring hall provision,and Jacobs agreed tochange it to meet Marek's objection.Marek requested oneor more additional changes in the noneconomic provisionof the proposal to which Jacobs also agreed.Jacobs and Marek then discussed the economic issues.Marek said that Respondent could not afford to pay morethan the existing rates of pay,that he knew that Van Elk hadoffered 10-cent hourly increases,and that he could with-draw the offer.Jacobs replied that he had rejected the offerand that it was up to Marek to decide whether or not towithdraw the offer,but that Jacobs felt Respondent couldafford to pay more than it had offered.Marek said that hewas not sure,that he wanted to do some figuring to be ableto bargain on the economic issues,and that he wanted tosatisfy himself as to whether there was enough money in thecontract to pay any more.Jacobs said that Marek merelyhad to call Van Elk,that he was certain Van Elk knew whatRespondent could afford,and that it appeared to him to beanother delaying tactic.Marek again said he wanted tosatisfy himself as to Respondent's economic situation, andJacobs told him to go ahead and do his figuring. Jacobsasked when they could meet again,and they agreed to meeton October 14. By the end of this meeting all noneconomicissues were resolved.At the October 14 meeting,Jacobs asked Marek what hecould offer on the economic issues,Marek told Jacobs thatRespondent could not offer increased shift differential pay-ments as proposed by the Union, that Respondent could notoffer more than a 10-cent hourly increase,that Respondentcould not offer paid sick leave or funeral leave as proposedby the Union,and that Respondent could offer 1 day ofpaid leave for jury duty.9Marek said that his figures indica-ted to him that Respondent did not have as much profit inthe contract as others would think.Jacobs asked to see thefigures, and Marek replied that he had just made computa-tions for his own use and did not have them.Jacobs saidthatMarek was telling him he could not afford to pay anymore and that Jacobs was formally asking Marek to furnishhim with books and records to substantiate that fact. Mareksaid that he was not aware that he had to show them toJacobs and that he could not show them because he did nothave them.Jacobs asked Marek to communicate his requestto Van Elk. Marek said that he would contact Van Elk andwould call Jacobs later to arrange for another meeting.Later in October,Marek telephoned Jacobs and told himthat he had talked to Van Elk,that the offer of a 10-centhourly increase still stood, that he could offer nothing else,and that he could not or would not show Jacobs any books.Jacobs said he had no alternative but to continue pressingthe charge filed in this case.Marek told Jacobs that heshould accept Respondent's offer and charged Jacobs withbargaining in bad faith because he would not accept theoffer.Jacobs said that he was not obligated to accept, thathe felt the proposal was inadequate,that he felt certainRespondent could pay more,and that they had not pro-gressed beyond the point he and Van Elk had previously9The Union had proposed 3 days.reached by telephone. Jacobs charged that all the "suppos-edly" bargaining was dilatory and a tactic to put offmeaningful bargaining to reach an agreement. Marek againurged Jacobs to accept Respondent's offer, and Jacobsagain asked to see Respondent's books and records.Following this meeting, Jacobs had no further contactwith Respondent until November 15, the day of the hearingin this case, when Jacobs spoke to Respondent's counselwho told him that he was now Respondent's representativefor purposes of bargaining with the Union, the Respondenthad nothing to offer, that Respondent was not pleadinginability to pay, and that it was merely taking the positionthat it could pay more but did not want to.D. Concluding Findings1.Respondent's obligation to bargain with the UnionThe General Counsel contends that Respondentis a suc-cessor to Emerald Maintenance, Inc., and as such is obligat-ed to recognize the Union and bargain with it. Respondentcontends that the General Counsel has failed to establishthat it was a successor to Emerald or that it was obligatedto bargain.While Respondent was awarded only one of the two con-tractswhich Emerald formerly held, the evidence estab-lishes that Respondent not only took over the base housingcontract for the year starting April 1, 1971, but that toperform this contract it retained all but one of the formerEmerald employeesassignedto the base housing contract.It also establishes that during the prior year the Emeraldemployeesassignedto the base housing contract did notinterchange with the Emerald employees performing its oth-er contract and were separately supervised.InEmeraldMaintenance, Inc., supra,in its decision issuedshortly before the expiration of Emerald's base housing con-tract, the Board held that Emerald was the successor to thetwo predecessor contractors with whom the Union hadagreementsand that the Union was the representative ofEmerald's employees performing both contracts at the Base.Had Respondent taken over both of Emerald's contracts,there would be little doubt that on the facts before meRespondent would be deemed Emerald's successorfor pur-poses of determining its obligation to recognize the Unionforor the reasons set forth in theEmeralddecision. In view ofthe separate nature of the two prior Emerald contracts, theseparate identity of the two groups of employees utilized byEmerald in the performance of two contracts, the fact thatthe two contracts had previously been held by separateemployers with whom the Union had agreements, and theretentionby Respondent of substantially all of the formerEmerald base housing employees to perform the same serv-ices at thesamelocation, I Lind that Respondent was thesuccessor to the base housing portion of Emerald's businesswhich continued as an employment industry underRespondent's ownership substantially as before.]Moreover, although Respondent initially expressed somereservations over recognition of the Union, in Van Elk'sletter of June 24 and Cunningham's letter of August 25,Respondent unequivocally acknowledged the Union's rep-resentativestatus and did not again question it until it filedits answer in thiscase. I find that the Union is and has beensince April 1, 1971, the representative of Respondent's em-ployees in the following unit: All service, production, andmaintenanceemployees of the Respondent engaged in the10 See RoyalBrandCutlery Company,122 NLRB901,MaintenanceIncorpo-rated148NLRB 1299,Quaker Tool & Die, Inc,162 NLRB 1307, enfd. 403F 2d 1021 (C A 6); cf.NorthwestGalvanizingCo,168 NLRB 26. THE WESTGATE CORPORATIONperformance of its Base Housing Administration contract atthe Laredo Air ForceBase,excluding executives, guards,professional employees, and supervisors as defined in theAct. l12.The alleged dilatory and evasive tactics of RespondentThe complaint alleges that Respondent since April 1,1971, has engaged in dilatory and evasive tactics and hasrefused to meet and bargain face to face with the Union. Italleges further that from April 1 until October I the Unionrequested and Respondent refused to designate or selectanyone to deal with the Union as Respondent's bargainingrepresentative in Laredo. Although the latter allegation ap-pears separately in the complaint,it is soclosely related tothe former that they will be considered as one herein.Section 8(d) of the Act imposes upon the parties to collec-tive-bargaining negotiations the duty "to meet at reasonabletimesand confer in good faith with respect to wages, hours,and other terms and conditions of employment." The deter-mination of whether the obligation to meet at reasonabletimes has been satisfied does not depend upon intent, forwhether or not an employer has deliberately procrastinated,the result is thesame. If the employer has failed or refusedto meet at reasonabletimes,unrest and suspicion are gener-ated, the conclusion of an agreement is delayed, and thestatus of the bargaining representative is disparaged. 12 Whatis reasonable depends on the circumstances, but other press-ing business responsibilities do not excuse delay, and it isthe duty of an employer to furnish representatives who areable to meet and confer at reasonable times.13 Willingnessto negotiate by telephone does not satisfy the obligation tomeet; face-to-face meetings are required.14In applying these principles to the facts in this case, it issignificant that Respondent's contract at the Base ran for a1-year period beginning April 1, 1971, and history showsthat contractors frequently did not succeed in bidding forsuccessive contracts. Although the Union sought a longeragreement,Jacobs indicated early in his discussions withVan Elk that he would agree to a 1-year contract. Thus, ifbargaining was to be meaningfulit isimportant that it beconducted expeditiously and that an attempt to reach earlyagreementbe made.The facts show that Jacobs' attempts to arrange for face-to-face meetings with Van Elk were fruitless for 6 months.On March 31, when Van Elk stated that he would not beavailable at the end of April, Jacobs agreed. On April 23,when Jacobs repeated his request for a date for a meeting,Van Elk indicated that his other duties would prevent himfrom coming to Laredo until the latter part of May. Jacobsthen told Van Elk he could be patient if Respondent wouldgive effect to some parts of the Union's proposal, and afterdiscussion Van Elk agreed to do so. Later in that conversa-11The compositionof the unit set forth is the same asthat found appropri-ate inEmerald Maintenance, Inc, supra,which also encompassed employeesengaged in the performance of the roads and grounds maintenancecontractThe unitis the same as that claimedby Jacobs in his April 12 letter AlthoughRespondent in its answer denies the appropriateness of the unit, in its oraland written communicationswith Jacobs,including theMay 25, June 24, andAugust 25letters of VanElk and Cunningham,itnever questioned theappropriateness of this unit I find that it is anappropriateunit for purposesof collective bargaining.12B.F DiamondConstructionCompany,Inc., et al,163 NLRB 161, 174-175, enfd. 410 F.2d 462 (CA5),The Little Rock Downtowner, Inc,145NLRB 1286, 1305-06, enfd 341 F.2d 1020 (C.A. 8),"M" System, Inc,129NLRB527, 548-549.i3Ibid.14Colony Furniture Company,144 NLRB 1582, 1589313tion Jacobs offered to meet Van Elk in a more centrallocation.Van Elk then said he was planning to come to thearea sometimes in July, and Jacobs asked him to give noticeof his availability as soon as possible.Van Elk never did so.On May 25, when Van Elk replied to Jacobs'May 14 re-quest for a meeting and his charge of willful delay,Van Elkindicated that he would not be available until the latter partof July or August.On May 28,when Jacobs asked for animmediate meeting, Van Elk repeated that he could notcome to Laredo until the latter part of July, but acceded toJacobs' request that they try to negotiate over the telephone.After this conversation,on June 2,Jacobs sent the Union'sproposals to Van Elk and asked for an immediate reply.VanElk did not reply until June 23, when he indicated that hewas still waiting for his attorney to comment upon theUnion's proposal.Upon receipt of Van Elk's June 24 letter,Jacobs telephoned Van Elk and asked for a face-to-facemeeting. Van Elk replied that he did not have time to cometo Laredo to bargain.On August 17 Jacobs asked for ameeting in Laredo on August 25.Van Elk replied that thePresidential wage and price freeze made bargaining point-less and suggested deferral of the meeting.Jacobs imme-diately replied that collective bargaining was not frozen andthat the meeting was still on. On August 25, Respondent'spresident replied that Jacobs' telegram was not receiveduntil that date,in apparent explanation of Respondent'sfailure to attend the meeting.Although asserting that Re-spondent would bargain, he questioned the value of furtherbargaining and suggested no alternative date.The first face-to-face meeting was not held until October 6, when Jacobsmet with Marek,Respondent'sLaredo manager.It thus appears that despite Jacobs' renewed requests formeetingswithRespondent'srepresentatives,6monthspassed between Jacobs' first request on March 31 and thefirstmeeting on October 6. While Van Elk predicted hisavailability in a month or two in response to Jacobs' re-quests, as each of those times approached,Van Elk deferredthe date of his predicted availability.Even though Jacobs inApril indicated his willingness to travel to a more centrallocation to meet and asked for a week's notice of Van Elk'savailability,Van Elk never followed through.To be sure,Jacobs at times suggested and explored alter-natives to permit the Union to wait for Van Elk and tosubstitute telephonic bargaining for face-to-face meetings.Some _progress was made,but by June 24, almost 3 weeksaftercobs had sent the union proposals and asked for areply as soon as possible,Respondent wrote that it was stillwaiting for comments from its attorney.When Jacobs thentook the position that face-to-face negotiations had becomeessential, Van Elk still pleaded unavailability and did notmeet.From then on it was clear that Jacobs no longeracquiesced to the use of the telephone and almost 4 monthspassed before Marek finally met with Jacobs.The record does not indicate what,if any, efforts weremade by Jacobs to obtain meetings between his telephoneconversation of July 13 and his telegram of August 17 andbetween his receipt of Cunningham s August 25 letter andOctober 6.But in the light of what preceded the June 25conversation and the positions taken by Respondent in re-sponse to the requests for meetings in June and August, itcannot be said that Jacobs bore responsibility for the delaywhich ensued.Respondent's responsibility to bargain wasnot passive.Repeated requests for meetings had been reject-ed, and Respondent had an affirmative duty to make itselfavailable and not merely to parry Jacobs' requests. If VanElk and Cunningham were too preoccupied with other du-ties, it was Respondent's obligation to make available some-one else with authority to bargain with the Union 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDface-to-face as it finally did on October 6.In the light of all these circumstances, I find that Respon-dent failed to satisfy its obligation to meet and confer withthe Union at reasonable times and violated Section 8(a)(5)and (1) of the Act.unreasonable.4.Respondent's refusal to show the Union books andrecords3.The alleged repudiation of agreements reachedThe complaint alleges that on May 25 Respondent repu-diated theagreementreached between Van Elk and Jacobson April 23 with respect to the application of the checkoff,health and welfare, and job security provisions of theUnion's proposal. This allegation is based on Van Elk'sMay 25 letter in which Van Elk stated that Respondentwould not comply with the requests in Jacobs' May 14letter.These requests were to institute checkoff of uniondues and contributions to the Union's health and welfarefund for employees who had signed authorization forms.With respect to the former, Respondent indicated that itwould be willing to collect dues, but not until after a signedagreementwas reached. As to the latter Respondent indica-ted that it wanted a signedagreementand also wished tonegotiate further with respect to benefiting from lack ofclaims before it would start making contributions.With respect to the checkoff provision, while Van Elk'sletter represented a change from his earlier telephonicagreementwith Jacobs, the right to have dues checked offusually is concurrent with the existence of a collective-bar-gaining agreement, and thereis languagein Section 302 ofthe Act which ties irrevocability of checkoff authorizationsto the expiration of a collective-bargaining agreement.15While Van Elk's withdrawal of agreement as to the trustfund payments went beyond the matter of effective date, heraised a specific and limited further question for furtherdiscussion.The matter does not appear to have beenreached in further negotiations, but next to the overridingissue of wagesitdid not appear to loom large.Van Elk's May 25 letter makes no reference with respectto the seniority and hiring hall provisions to which Van Elkagreed on April 23. Although some questions were raisedlater as toimplementation of these provisions and Marek onOctober 6 asked forsome languagechanges to which Jacobsacceded, it appears that after April 23 Respondent at alltimes agreedin principle to these provisions and that thechanges requested by Marek were not major.The question to be answered with respect to this allega-tionof the complaint is whether these changes inRespondent's position after April 23 are indicative of bad-faith bargaining.Bearing inmind that Respondent hadsome basisfor desiringa signed agreementbefore imple-menting thecheckoff provision and raised a specific andlimited question for further negotiation with respect to thewelfare fund provision, I find that they were not indicativeof bad faith. The course of later negotiations with respectto the seniority and hiring hall provisions gives even lesscause to view Respondent's requests for changes in theseprovisions as evidence of bad faith. However, the change inposition with respect to checkoff of dues and welfare fundcontributions on May 25 does serve to underscore that therewas need for expeditious bargaining, for Jacobs on April 23had based his willingness to be patient on Respondent'swillingnessto give effect to these proposals. Respondent'schange in position gives further support to the conclusionreached above that Respondent's delay of bargaining was15 SeeBethlehemSteel Company,136 NLRB 1500, 1502 Copies of theauthorization cards submittedby Jacobswerenot placedin evidence andtheir contents are unknown.As set forth, on May 28 in his telephone conversationwith Van Elk Jacobs presented the Union's economic pro-posals. Van Elk then told Jacobs that Respondent wanteda profit of $8,000 on the contract which he described as nomore than it would earn if it deposited its money in a sav-ings account. Jacobs disputed Respondent's estimate of itsprofit and also argued that its investment in the contractwas not sufficient to produce an $8,000 return if so depos-ited.Van Elk told Jacobs he would send him figures tosupport his position.In Van Elk's letter of June 24 Van Elk set forth payrollcosts for employees in the lowest paid classification, pointedout that some employees were paid more than that rate, andreminded Jacobs of the terms on which the contract wasawarded. Van Elk then stated that from these figures, Ja-cobs could conclude that Respondent's net profit was nomore than it could earn in a savings account and could seethat Respondent could not afford to increase wages or bene-fits as the Union proposed. Van Elk also stated that in hisopinion the wage rates in the prevailing wage determinationwere fair and that if the Union believed otherwise, it was itsjob to influence the Labor Department to raise them.After receipt of this letter, Jacobs telephoned Van Elk,told him that his figureswerenot sufficiently substantive,and contended that they did nothing to contradict Jacobs'estimate of a $20,000 profit. Van Elk told Jacobs he couldfurnish nothing more, that Jacobs' estimate was wrong, andthat Respondent could not afford to pay more. At this pointJacobs solicited an offer, and Van Elk offered a 10-centhourly increase. Jacobs rejected the offer as inadequate andasked to see Respondent's books, asserting that he was enti-tled to them because Respondent was pleading inability topay. Van Elk replied that he could give Jacobs nothingmore.On October 6, when Jacobs met with Marek, Marek againtold Jacobs that Marek could not afford to pay more thanthe existing rates of pay. When Jacobs challenged that as-sertion,Marek asked for time to do some figuring. Jacobsacquiesced and they met again on October 14. Then Marektold Jacobs that the figures showed him that Respondentdid not have as much profit in the contract as others wouldthink. Jacobs asked to see his figures, but Marek said hecould not show them to Jacobs. Jacobs then asked to seeRespondent's books and records, but Marek disputed thathe was required to do so and rejected Jacobs' request. Ja-cobs asked Marek to communicate with Van Elk, and Ma-rek agreed to do so and to contact Jacobs to arrange for afurther meeting. Later Marek telephoned Jacobs and toldhim that Respondent's offer was unchanged and that hecould not show him any books or records.There is little question that from May 28 until Jacobs' lastconversation with Marek on October 14 Respondent basedits position with respect to wage increases and other eco-nomic issues on its contention that it could not pay moreand still earn the profit which it hoped to make on thecontract. It is also clear that Respondent gave no figures toJacobs other than those set forth in its June 24 letter, whichJacobs contended were insufficient and failed to supportRespondent's position. Thereafter, when Jacobs asked tosee Respondent's books and records and the figures Marekhad used, his requests were denied.Although Respondent, through its counsel, on the day ofthe hearing told Jacobs that it was not pleading inability to THE WESTGATE CORPORATIONpay but was merely taking the position that it wanted to payno more than it ofered,that purported change in positioncannot serve to erase the prior conversations of Jacobs withVan Elk and Marek.Indeed during the hearing in argumentover the admissibility of certain evidence,Respondent'scounsel in argumentstated thatin responseto Jacobs' re-quest for higher rates,the Employer told Jacobs that it hadbased its bid and costs on the prevailing wage, "and I can'tafford to day anything higher than that," and later, "Theyreally can t afford to pay more than the prevailing wagewhich has been determined." There is little doubt that VanElk and Marek accurately stated Respondent's position.It is true that the plea of inability to pay in this casediffered from the plea more commonly encountered. Re-spondent did not contend that it was losing money on thecontract.Rather it contended that it could not make anacceptable profit if it increased benefits.It went further andtold the Union what its profit goal was and set forth somefigures as to its costs to support its claim. But when theUnion rejected its figures,disputed the conclusion drawnfrom them,and sought books and records to substantiatethe claim,Respondent drew the line.Contrary to Respondent's contention,the duty to furnishinformation is not restricted to the case in which a simpleplea of inability to pay is made. As the Board stated inStanley Building Specialties Co.,16However, we do not believe that the Court m[N. L. R. B.v. Truitt Mfg.Co.,351 U.S. 149] intended to.restrict itsholding to these simple facts;we read that case ratheras announcing principles that are generally applicableto a wide variety of bargaining situations in whichgood-faith obligations under the Act require that a par-ty to bargaining negotiations be willing to substantiateon a request a position it has taken in the course of thenegotiations.Here Respondent took a position that it could not earnthe profit desired if it paid more than existing rates. In aletter it set forth figures which it claimed substantiated theclaim,but rejected requests to show its books and recordswhen the Union disputed the adequacy of the figures andthe conclusions drawn from them.Whether or notRespondent's position would have been borne outby show-in the Union the requested information,Respondent wasobligatedto furnish the requested information to substanti-ate its claim,and the limited conclusionary informationfurnished in Respondent's letter did not satisfy its obliga-tion.17The record clearly establishes that the economic is-sues were the only substantial issues remaining when Jacobsmade his request to see Respondent's books and records. Italso establishesthat everytime the economic issues werediscussed,the negotiations foundered when Respondentraised its claim that it could not afford to pay more andrefused to supply the requested books and records.To be sure, Jacobs' request was broadly worded, andthere may well have been books and records which had norelevance to Respondent's bargaining position,but portionsof them clearly were.Respondent's refusal was total,it nev-er based its refusal on any contention that Jacobs'requestwas too broad, and it never sought to narrow its scope. Inthese circumstances,I conclude that Jacobs'requests wereadequate, and that Respondent's refusal to furnish any fur-ther information to support its position with respect to wag-es and other economic benefits violated Section 8(a)(5) and16 166 NLRB 984,986, enfd. 401 F.2d 434 (C.A.D C ), cert. denied 395 U.S.946.17Palomar Corporation,192 NLRB No.98,MetloxManufacturing Compa-ny,153 NLRB 1388, 1395, enfd. 378F.2d 728 (C.A 9).315(1) of the Act.In reaching this conclusion,Ihave noted Respondent'scontention that the bidding for the base housing and simil-iar contracts is highly competitive,that margin for competi-tionisconfined to the cost of supervision andadministration,and that to reveal financial records showingthese costs would be destructive of Respondent's competi-tive position.Respondent's contention is stated in conclu-sionary terms and provides no basis for an exception to thegeneral rule that a claim of confidentiality is no defense toa failure to provide relevant information.18Finally,I reject Respondent's contention that no viola-tion should be found because collective bargaining cannotbe efficacious due to the nature of the governmental con-tracting practice and the Service Contract Act. While theBoard inEmerald supra,held that similar considerationswarrant an exception to the requirement that a successorassume its predecessor's collective-bargaining agreementand observed that negotiations over wages might be con-fined by the terms of an employer's service contract, itnevertheless imposed the duty to bargain upon a successorcontractor.As Respondent concedes,its contract with theDefense Department establishes minimum wages to be paidits employees;itdoes not prevent the payment of higherwages.Service contractors are not unique in finding thatcompetitive conditions may narrowly limit the range ofwage rates which they can pay. They, like other employers,are not required to agree to proposals made in negotiations,but, like other employers they are required to negotiate ingood faith to attempt to reach agreement with the represent-atives of their employees. The history of bargaining at theLaredo Air Force Base set forth in theEmeraldandPalomardecisions indeed shows that bargaining is not inevitablydoomed to failure. It cannot be said on the record beforeme that negotiations would necessarily have been fruitlessifRespondent had met promptly with the Union and fur-nished further substantiation for its position with respect toincreases in economic benefits.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations de-scribed in section I,above,have a close,intimate,and sub-stantial relationship to trade,traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it be required tocease and desist therefrom and take affirmative action de-signed to effectuate the policiesof the Act.CONCLUSIONS OF LAW1.Respondent is an employer en aged in commerce with-in the meaning of Section 2(2),(6),and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3.All service, production, and maintenance employees ofRespondent engaged in the performance of its Base Hous-ing Administration contract at the Laredo Air Force Base,excluding executives,guards, professional employees, and18Frontier Homes Corporation,153 NLRB 1070,1086, enfd.in part 371F 2d 974 (C.A. 8);The Ingalls Shipbuilding Corporation,143 NLRB 712, 717. 316DECISIONSOF NATIONAL LABOR RELATIONS BOARDsupervisors as defined in the Act, constitute a unit appropri-ate for purposes of collective bargaining within the meaningof Section 9(b) of the Act.4. At all times sinceApril 1, 1971,the Union has been andnow is the exclusive representative of the employees in saidunit for the purposes of collective bargaining within themeaning of section 9(a) of the Act.5.By refusing and failing to meet with the Union uponrequest to engage in collective bargaining between April 1,1971, and October 6, 1971, and by refusing to furnish, uponrequest,information necessary and relevant to collectivebargaining,Respondent has engaged in and is engaging inunfairor practices affectincommerce within themeaning of Sections 8(a)(5) and (1) and 2(6) and(7) of theAct.Upon the foregoing findings of fact,conclusions of law,and the entire record,and ursuant to Section 10(cc) of theAct, I hereby issue the follpowing recommended:"receipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices arenot altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 23, in writ-ing,within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.2l21 In the event that this recommended Order is adoptedby the Board afterexceptions have been filed,this provision shall be modified to read- "Notifythe Regional Director for Region 23, in writing,within 20daysfrom the dateof this Order, what steps the Respondent has taken to comply herewith "ORDERAPPENDIXRespondent, The Westgate Corporation, its agents, suc-cessors,and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively with respect to ratesof payiwages,hours of employment, and other terms andconditions of employment with Public Service, Production& Maintenance Employees' Local Union No. 1057, affiliat-ed with Laborers' International Union of North America,AFL-CIO, as the exclusive representative of its employeesin the appropriateunitdescribed in paragraph 3 of thesection of this Decision entitled "Conclusions of Law," byrefusing or failing to meet with the Union, upon request, atreasonable times for the purpose of bargaining and by re-fusing to furnish,upon request,information necessary andrelevant to collective bargaining.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of rightsguaranteed to them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policiesof the Act:(a) Upon request,bargain with the Union as the exclusivebargaining representative of the employees in thepreviouslydescribed appropriate unit and, if an understanding isreached,embody such understanding in a signed agree-ment.(b)Upon request, meet with the Union at reasonabletimesfor the purpose of bargaining and furnish or makeavailable to the Union its books and records to the extentthat they are necessary and relevantto issuesraised in col-lectivebargaining.(c) Post at its Laredo, Texas, place of business copies ofthe attached notice marked "Appendix. 11,20 Copies of saidnotice, on forms provided by the Regional Director forRegion 23, after being duly signed by Respondent's author-ized representative, shall be posted by it immediately upon19 In the event no exceptions are filed as provided by Section102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, asprovidedin Section102.48 of the Rules and Regulations, be adopted by the Boardand becomeits findings,conclusions,and order, and all objections thereto shall bedeemed waived for all purposes20 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Courtof Appealsenforcing an Order of the National Labor Relations Board"NOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL recognize Public Service, Production &Maintenance Employees' Local Union No. 1057, affil-iatedwith Laborers' International Union of NorthAmerica, AFL-CIO, and bargain collectively with it asthe exclusive representative of the unit described hereinwith respect to rates of pay, wages, hours of work, andother terms and conditions of employment and, if anyfuture understandings are reached, embody such un-derstandings in signed agreements. The bargaining unitis:All service production,and maintenanceemploy-ees engaged in the performance of our Base Hous-ing Administration contract at the Laredo AirForceBase, excluding all executives, guards, pro-fessional employees, and supervisors as defined inthe Act.WE WILL, upon request, meet with the Union at rea-sonable timesfor the purpose of bargaining and WEWILL, upon request, furnish or make available to theUnion our books and records to the extent that they arenecessary and relevant to issues raised in collectivebargaining.WE WILL NOT refuse to bargain collectively with Pub-lic Service, Production & Maintenance Employees' Lo-calUnionNo. 1057, affiliatedwithLaborers'International Union of North America, AFL-CIO, asthe exclusive bargaining representative of the employ-ees in the above-described unit by refusing or failing tomeet with the Union, upon request, at reasonable timesfor the purpose of bargaining or by refusing to furnish,upon request, information necessary and relevant tocollective bargaining.WE WILL NOTin any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights to self-organization, to join or assist PublicService, Production & Maintenance Employees' LocalUnion No. 1057, affiliated with Laborers InternationalUnion of North America, AFL-CIO, or any other la-bor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in otherconcerted activities for the purposes of collective bar- THE WESTGATE CORPORATION317gaining or other mutual aid or protection or to refrainThis is an official notice and must not be defaced byfrom any such activities.anyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,THE WESTGATE CORPORATIONor covered by any other material.(Employer)Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Dallas-DatedByBrazos Building, Fourth Floor,1125 Brazos Street, Houston,(Representative)(Title)Texas 77002,Telephone 503-226-4271.